Case 3:20-cv-00098-TAD-KLH Document 32 Filed 04/17/20 Page 1 of 1 PageID #: 463



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION

FREDRICKA WRIGHT                                        CASE NO. 3:20-CV-0098

VERSUS                                                  JUDGE TERRY A. DOUGHTY

UNITED PARCEL SERVICE, INC. (OHIO),                     MAG. JUDGE KAREN L. HAYES
ET AL.

                                       JUDGMENT

        The Report and Recommendation [Doc. No. 28] of the Magistrate Judge having been

 considered, no objections thereto having been filed, and finding that same is supported by the

 law and the record in this matter,

        IT IS ORDERED, ADJUDGED AND DECREED that the motions to dismiss for

 failure to state a claim upon which relief can be granted [Doc. Nos. 14 & 21] are hereby

 GRANTED, and that plaintiff’s claims against defendants, Chris Dickens and Keith McCarty,

 are DISMISSED, WITH PREJUDICE.

        IT IS FURTHER ORDERED, ADJUDGED AND DECREED that movants’ requests

 for an award of fees, costs, and other relief [Doc, Nos. 14 & 21] are DENIED.

        Monroe, Louisiana, this 17TH day of April, 2020.


                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
